     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 1 of 39




MAURICE D. PESSAH (Pro Hac Vice Pending)
maurice@pessahgroup.com
JASON H. SUNSHINE (NY SBN: 5652474)
jsunshine@pessahgroup.com
PESSAH LAW GROUP, PC
661 N Harper Ave., Suite 208
Los Angeles, CA 90048
Tel. (310) 772-2261

Attorneys for Plaintiff
DREW AUSTIN SPECKMAN


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK

 DREW AUSTIN SPECKMAN, in both his                   Civil Action No.   3:21-CV-0602 (DNH/ML)
 personal capacity and as sole incorporator of
 RapStudy, Inc, a Delaware Corporation.
                                                     PLAINTIFF’S DECLARATION IN
 Plaintiff,
                                                     SUPPORT OF PLAINTIFF’S EX
                                                     PARTE APPLICATION FOR: (1) A
                                                     TEMPORARY RESTRAINING ORDER
 -against-
                                                     AND (2) AN ORDER TO SHOW CAUSE


 COSIMO FABRIZIO, an individual; REZA                 [Filed concurrently with: (1) Ex Parte
 MADHAVAN, an individual; and ADRIAN                  Application for Temporary Restraining
                                                      Order; (2) An Order to Show Cause Re
 LEE, an individual,
                                                      Preliminary Injunction; (3) Memorandum
         Defendants.                                  of Law in Support Thereof; (4)
                                                      Declarations of Jason H. Sunshine and
                                                      Maurice D. Pessah; Complaint]




                                                 1
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 2 of 39




                       DECLARATION OF DREW AUSTIN SPECKMAN

I, Drew Austin Speckman, declare:

1. I am the Plaintiff in this matter, as well as the founder, owner, sole incorporator and Chief

   Executive Officer of RapStudy, Inc. (“RapStudy” or “the Company”). As such, I am familiar

   with and have personal knowledge of the facts set forth herein. I make this declaration in

   support of my Motion for a Temporary Restraining Order (“TRO”) and Preliminary

   Injunction.

2. I am the founder and creator of RapStudy, an educational platform that turns pop songs into

   a teaching tool by linking the melodies of popular songs with educational lyrics. Lessons on

   a broad range of topics—from the electoral college to the scientific method—are set to chart-

   topping hits from artists such as Ariana Grande and Billie Eilish.

3. The Company is rapidly expanding. With hundreds of songs in its catalogue and a team of 45

   members, RapStudy is a business with enormous growth prospects and wide interest from

   investors, school districts, educators, and music industry executives. RapStudy has over 300

   educational partners and is used in approximately 20 schools.

4. I originated the idea for RapStudy in 2018 while enrolled at Cornell University. I filed a

   Certificate of Incorporation for RapStudy with the Delaware Secretary of State on November

   21, 2019 using my personal funds to pay the filing fee. The Certificate of Incorporation

   established “RapStudy, Inc.” as a Delaware corporation, with me as RapStudy’s “sole

   incorporator.” Apart from this Certificate, no other RapStudy documents have been filed with

   Delaware’s (or any state’s) Secretary of State. No Board of Directors was, or had been,

   appointed to date and no Bylaws have been created. Attached as Exhibit A is a true and

   correct copy of the RapStudy, Inc. Certificate of Incorporation.

5. As RapStudy’s CEO, I am responsible for negotiating contracts with school districts,

                                               2
    Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 3 of 39




   managing corporate administration, supervising personnel and independent contractors, and

   engaging executives from the music industry to secure counsel, licensing, investment, and

   partnership.. In or around October of 2018, I approached Defendant Cosimo Fabrizio

   (“Fabrizio”), a younger Cornell student, and invited him to join RapStudy as a consultant. On

   October 28, 2018, Fabrizio signed a non-disclosure agreement (“NDA”) identifying me as the

   “Idea Originator” for RapStudy and himself as a “Consultant.” The NDA designates me as

   the exclusive owner of all information related to the business, including, inter alia, proprietary

   computer code, business processes and customer information, intellectual property, service

   marks, marketing and development information., accounting information. Attached hereto as

   Exhibit B is a true and correct copy of the Fabrizio Non-Disclosure Agreement (“Fabrizio

   NDA”).

6. The Fabrizio NDA explicitly prohibits Fabrizio from using RapStudy information “for any

   purpose that might be directly or indirectly detrimental to the Idea Originator [me].” The NDA

   further prohibits Fabrizio from “interfer[ing] or disrupt[ing] the Idea Originator’s relationship

   with their employees and contractors[.],” and provides that any breach “would cause

   irreparable injury to the Idea Originator[.]” See Exh. B.

7. Between November 5, 2019 and November 12, 2019, I executed similar non-disclosure

   agreements with Defendants Madhavan and Lee, whom I hired as part-time employees at

   RapStudy. These agreements designate me as the exclusive owner of all RapStudy property

   and provide, inter alia, that I may “use any and/or all ideas and/or information from any and/or

   all related conversations and/or communications—past and/or potentially forthcoming—for

   any and/or all RapStudy-related reasons.” Attached hereto as Exhibit C is a true and correct

   copy of the Madhavan NDA. Attached hereto as Exhibit D is a true and correct copy of the



                                                 3
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 4 of 39




   Lee NDA.

8. I was involved in a brief, consensual relationship with Claire Choi in early-Fall 2020. Ms.

   Choi is a Cornell student who joined RapStudy as an intern. Ms. Choi disclosed our

   relationship to Defendant Fabrizio on April 25, 2021, and to Defendants Lee and Madhavan

   in a series of conversation between April 25-26, 2021.

9. On or about May 3, 2021, I received a document entitled “Notice of Misconduct” signed by

   Defendants Adrian Lee, Reza Madhavan, and Cosimo Fabrizio, as well as RapStudy

   employee Jake McEvoy (collectively, the “Notice Signees”). The Notice accused me: (1)

   failing to separate work life and private life, (2) exercising poor judgment, and (3) violating

   Defendants’ trust. Neither the Notice nor Choi alleged any unlawful conduct on my part.

   Attached as Exhibit E is a true and correct copy of the Notice of Misconduct.

10. Defendants Fabrizio, Lee, and Madhavan demanded that I take a leave of absence from

   RapStudy until August 8, 2021 and indicated that they were “not comfortable” with my

   remaining CEO upon returning. The Notice Signees did not articulate any legal basis for their

   request that I take a leave of absence and step down as CEO. To date, no neutral investigation

   has been conducted into my consensual relationship with Choi and no evidence of wrongdoing

   has been furnished.

11. On May 11, 2021, I received a Google alert that my RapStudy Gmail account and Google

   Drive passwords had been changed, along with the recovery email. Attached as Exhibit F is

   a true and correct copy of my RapStudy Google account login screen as it appeared on May

   11, 2021. I was thereby locked out of my work email and lost access to the Google Drive in

   which all of my Company’s files are stored. I am the author of many of the files, making them

   subject to the NDAs that Defendants signed. Without access to such files and my company e-



                                               4
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 5 of 39




   mail, my ability to discharge my duties and sole incorporator and CEO is significantly

   disrupted. The result is that RapStudy is being actively deprived of a chief executive, and my

   hands are tied until Defendants restore my access.

12. Defendants have administrator-level access to the Company’s accounts. No other individual

   holds such access, and such access would be needed to effectuate the change in credentials.

   Additionally, Defendants have been using RapStudy email addresses, indicating that the

   system remains functional.

13. On August 3, 2020, I opened a corporate checking account for RapStudy at Tompkins Trust

   Company (the “Bank Account”). The checking account was registered to RapStudy and was

   signed exclusively by Plaintiff as CEO. I also opened a bank card under the corporate account,

   again in my capacity as CEO and sole incorporator. All the paperwork lists me as account

   holder and includes my signature and mailing address. Attached as Exhibit G is a true and

   correct copy of the Bank Account statement. On September 4, 2021, I added Defendant

   Fabrizio as a joint signatory to the Bank Account.

14. On May 13, 2021 at around 4:40 pm EST, I attempted to access the Bank Account and

   received an error message that my login information was incorrect. I then called the Ithaca,

   New York branch of the bank and was told that my name was not on the account. Later that

   day, I called the Tompkins Trust Digital Banking Assistance line and asked for more

   information regarding my restricted access. Once again, I was told I was not on the account.

   The bank representative refused to provide any further information. It was clear that

   Defendant Fabrizio had taken unlawful and unauthorized steps to manipulate bank documents

   and impermissibly disrupt and disable my access to the Bank Account that I created and within

   which I placed funds.



                                               5
         Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 6 of 39




    15. Defendants took further action to cut me out of the Company by revoking my access to the

       RapStudy GitHub repositories containing the platform’s source code. GitHub is a data

       repository that houses the source code upon which the Company’s platform operates. On May

       11, 2021, I received an email from GitHub with the subject line “You’ve been removed from

       the @rapstudyorganization[.]” The body of the email reads, in its entirety, “You’ve been

       removed as a collaborator on rapstudy’s repositories. / You no longer have access to the

       following repositories: / rapstudy.com/rapstudy-web[.]” Attached as Exhibit H is a true and

       correct copy of the email from GitHub dated May 11, 2021.

    16. As a result of Defendants’ actions, I have been unable to: (1) secure crucial intellectual

       property rights1, (2) negotiate contracts with school districts for use of the RapStudy platform,

       (3) obtain insurance contracts that are vital to the Company’s continued operation and

       mitigation of liability, (4) showcase RapStudy’s capabilities in demonstrations with school

       districts around the country, (5) access and communicate through his Company email, (6)

       update and manage RapStudy’s code, (7) access, maintain, edit and share Company files many

       of which I own pursuant to confidentiality agreements that each Defendant has signed, or (8)

       communicate and engage in customer service with existing RapStudy clients. Without access

       to the Company bank card, I have been forced to use my personal funds to pay for recently

       completed songs. Defendants’ actions have also stunted RapStudy’s active user growth,

       delayed the release of 20-50 new songs that would otherwise have been commissioned, and

       upended negotiations with school districts interested in contracting with RapStudy.

    17. On or about May 24, 2021, Maurice Pessah, Esq. Showed me the screenshots taken from



1
  Because existing hit songs are an essential component to the platform, securing intellectual property rights is
paramount to the Company’s continued existence. Without such rights, RapStudy would need to discontinue all of
its activities.

                                                         6
      Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 7 of 39




    Claire Choi’s Instagram and attached to Mr. Pessah’s declaration. I can confirm that the

    individuals in the pictures are Defendants Reza Madhavan and Cosimo Fabrizio.

18. I now bring this Application for TRO and OSC re Preliminary Injunction in order to restore

    my access to the RapStudy accounts and prevent irreparable harm from Defendants’ unlawful

    control and mismanagement of the Company.




       I declare under the penalty of perjury of the laws of the State of New York and the United
States that the foregoing is true and correct.




 Dated: May 24, 2021                                    _/s/Drew Speckman_____________
                                                          Drew Speckman, Declarant




                                                 7
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 8 of 39




                        EXHIBIT A
       Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 9 of 39




                                CERTIFICATE OF INCORPORATION

                                                     OF

                                             RAPSTUDY INC.


                                    A DELAWARE CORPORATION


         The undersigned, a natural person (the “Sole Incorporator”), for the purpose of organizing a
corporation to conduct the business and promote the purposes hereinafter stated, under the provisions and
subject to the requirements of the laws of the State of Delaware hereby certifies that:

                                                      I.

        The name of this corporation is RapStudy Inc.

                                                      II.

         The registered office of the corporation in the State of Delaware shall be 16192 Coastal Highway,
City of Lewes, County of Sussex, Zip Code of 19958. The name of the registered agent of the corporation
in the State of Delaware at such address is Harvard Business Services, Inc.

                                                     III.

       The purpose of this corporation is to engage in any lawful act or activity for which a corporation
may be organized under the Delaware General Corporation Law.

                                                     IV.

        This corporation is authorized to issue only one class of stock, to be designated Common Stock.
The total number of shares of Common Stock presently authorized is 5,000 (five thousand), each having
a par value of $0.0001.

                                                      V.

        A.       The management of the business and the conduct of the affairs of the corporation shall be
vested in its Board of Directors. The number of directors which shall constitute the whole Board of
Directors shall be fixed by the Board of Directors in the manner provided in the Bylaws.

        B.      Directors shall be elected at each annual meeting of stockholders to hold office until the
next annual meeting. Each director shall hold office either until the expiration of the term for which elected
or appointed and until a successor has been elected and qualified, or until such director’s death, resignation
or removal. No decrease in the number of directors constituting the Board of Directors shall shorten the
term of any incumbent director.

        C.        No person entitled to vote at an election for directors may cumulate votes to which such
person is entitled unless required by applicable law at the time of such election. During such time or times
that applicable law requires cumulative voting, every stockholder entitled to vote at an election for directors
may cumulate such stockholder’s votes and give one candidate a number of votes equal to the number of

                                                                                                             1
      Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 10 of 39




directors to be elected multiplied by the number of votes to which such stockholder’s shares are otherwise
entitled, or distribute the stockholder’s votes on the same principle among as many candidates as such
stockholder desires. No stockholder, however, shall be entitled to so cumulate such stockholder’s votes
unless (A) the names of such candidate or candidates have been placed in nomination prior to the voting
and (B) the stockholder has given notice at the meeting, prior to the voting, of such stockholder’s intention
to cumulate such stockholder’s votes. If any stockholder has given proper notice to cumulate votes, all
stockholders may cumulate their votes for any candidates who have been properly placed in nomination.
Under cumulative voting, the candidates receiving the highest number of votes, up to the number of
directors to be elected, are elected.

        D.       Subject to any limitations imposed by applicable law, the Board of Directors or any director
may be removed from office at any time, with or without cause, by the affirmative vote of the holders of a
majority of the voting power of all then-outstanding shares of capital stock of the corporation entitled to
vote generally at an election of directors.

         E.      The Board of Directors is expressly empowered to adopt, amend or repeal the Bylaws of
the corporation. The stockholders shall also have power to adopt, amend or repeal the Bylaws of the
corporation; provided, however, that, in addition to any vote of the holders of any class or series of stock
of the corporation required by law or by this Certificate of Incorporation, such action by stockholders shall
require the affirmative vote of the holders of at least a majority of the voting power of all of the then-
outstanding shares of the capital stock of the corporation entitled to vote generally in the election of
directors, voting together as a single class.

        F.       Unless and except to the extent that the bylaws of the corporation shall so require, the
election of directors of the corporation need not be by written ballot.

                                                       VI.

         A.      The liability of the directors for monetary damages for breach of fiduciary duty as a director
shall be eliminated to the fullest extent under applicable law.

         B.       To the fullest extent permitted by applicable law, the corporation is authorized to provide
indemnification of (and advancement of expenses to) directors, officers and agents of the corporation (and
any other persons to which applicable law permits the Company to provide indemnification) through Bylaw
provisions, agreements with such agents or other persons, vote of stockholders or disinterested directors or
otherwise in excess of the indemnification and advancement otherwise permitted by such applicable law.
If applicable law is amended after approval by the stockholders of this Article VI to authorize corporate
action further eliminating or limiting the personal liability of directors, then the liability of a director to the
corporation shall be eliminated or limited to the fullest extent permitted by applicable law as so amended.

         C.      Any repeal or modification of this Article VI shall only be prospective and shall not affect
the rights or protections or increase the liability of any officer or director under this Article VI in effect at
the time of the alleged occurrence of any act or omission to act giving rise to liability or indemnification.

                                                      VII.

        The corporation reserves the right to amend, alter, change or repeal any provision contained in this
Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred
upon the stockholders herein are granted subject to this reservation.



                                                                                                                 2
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 11 of 39




                                                VIII.

       The name and the mailing address of the Sole Incorporator is as follows:

               Drew Austin Speckman

               111 Dryden Rd, Apt 8K, Ithaca NY 14850


This Certificate has been subscribed as of November 20, 2019 by the undersigned who affirms that the
statements made herein are true and correct.


                                               Drew Austin Speckman
                                               DREW AUSTIN SPECKMAN
                                               Sole Incorporator




                                                                                                  3
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 12 of 39




                         EXHIBIT B
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 13 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 14 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 15 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 16 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 17 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 18 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 19 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 20 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 21 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 22 of 39




                         EXHIBIT C
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 23 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 24 of 39




                         EXHIBIT D
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 25 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 26 of 39




                         EXHIBIT E
      Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 27 of 39


TO: Drew A. Speckman
FROM: Adrian Lee, Cosimo L. Fabrizio, Jake McEvoy and Reza Madhavan

                                   NOTICE OF MISCONDUCT
                                                  May 3, 2021


OVERVIEW

This notice is a formal acknowledgement of a complaint raised by Claire Choi, Head of Design,
against Drew Speckman, Co-Founder and CEO. Cosimo, Reza, Adrian and Jake (referred to as
the Core team for the duration of this notice) were recently notified by Claire that she and Drew
had a consensual romantic relationship during the Fall of 2020. The relationship was kept
entirely secret from Core team members until April 25, 2021. This notice provides a timeline of
significant events, a synthesis of key issues and proposed set of next steps in response to these
circumstances.

We recognize this is undeniably a difficult situation for everyone involved and want to make it
clear that our objective is to ensure rapStudy’s success. We believe that this letter will help play
a significant role in ensuring that the company overcomes this situation.

TIMELINE OF SIGNIFICANT EVENTS

On Sunday, April 25, Claire called Cosimo to notify him that she and Drew had a consensual
romantic relationship in the early Fall 2020. The romantic relationship ended in late October.
Unfortunately, as she describes, there were many instances in which she was made
uncomfortable by Drew following the conclusion of their relationship to such an extent that she
requested 2 leaves of absences from the company. After her conversation with Cosimo on the
25th, Claire additionally spoke to Reza that evening. Claire, Reza and Cosimo then spoke again
on the following day, April 26th, in person, where Claire provided substantial details regarding
the nature of her relationship with Drew and the sources of her discomfort. By the end of the day,
Adrian and Jake had been filled in by Claire and Cosimo had reached out to Celia Bigoness to
seek advice on how to best handle the situation. On April 27 , the Core team spoke with Drew in
                                                                      th


an attempt to hear his side of the story. Celia and Claire were updated about the conversation.
The Core team spoke with Drew again on May 1 to express their individual views on the
                                                         st


situation and ask more pressing questions to Drew.

KEY ISSUES

While many points of concern have surfaced through dialogues with both Claire and Drew, the
key issues of this situation in the eyes of Core team are bulleted below:

        1. Inability To Separate Work And Personal Lives
        While expressed to different extents by Drew and Claire, both acknowledged that their
        personal relationship had an effect on their professional one. Claire and Drew have had
        tense exchanges on a number of design and branding team calls, sometimes forcing
        members of the Core team in an uncomfortable position by having to serve as
        intermediaries between the two. Despite her best efforts to maintain a professional
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 28 of 39




       relationship, on numerous occasions, Drew responded to professional interactions in a
       work environment with unprofessional points of concern regarding his personal
       relationship with Claire.

       2. Poor Judgement And Misconduct That Caused Harm To rapStudy
       While Drew and Claire mutually agreed to enter this relationship, the Core team holds
       Drew to a higher standard of responsibility given his status as Co-Founder and CEO of
       the company. Drew’s inability to foresee that a private relationship with a member of
       rapStudy’s design team could lead to professional issues is deeply concerning. This poor
       judgement ultimately caused harm to rapStudy, as the relationship devolved to a point in
       which Claire was made so uncomfortable by Drew that she had to leave her active status
       with the company, affecting our ability to meaningfully advance our brand, design and
       product objectives. This harm is compounded by the fact that three of Claire’s close
       friends who also work on the design team were made aware of the situation before the
       Core team was, and have since had both their perception of Drew, and therefore the
       broader leadership of the company, altered.

       3. Violation Of Trust
       At its inception, Drew and Claire mutually agreed to keep their relationship private.
       Eventually, Claire felt compelled to tell a few of her close friends, three of whom were
       also working on rapStudy’s design team at the time. Claire told Drew she had shared this
       with her friends, to which Drew became upset. On at least one occasion, Claire
       approached Drew and expressed her desire to share their secret with Cosimo and other
       members of the Core team. Drew expressed disapproval with the idea and also expressed
       to Claire that there would be negative consequences to the company by her being
       forthcoming. At the very least, Drew expressed that he did not want Claire to share her
       story. This is troubling to the Core team particularly when viewed in the context of
       Drew’s formal authority in the company as Co-Founder and CEO. Further, Drew did not
       see fit to, on his own initiative, inform the Core team of this relationship despite the
       situation clearly taking a negative turn with material impacts on work as seen with Claire
       requesting to take multiple leaves of absences due to Drew’s conduct.

NEXT STEPS

In response to this situation, the Core team agrees that rapStudy’s operations cannot continue as
the status quo. In the best interest of the company, we request that, beginning as soon as possible,
Drew take a leave of absence until August 8, 2021, at which point the Core team will assess
Drew’s ability to reintegrate into company operations. During this break, we would expect Drew
to cease any and all rapStudy related work and focus instead on reflection. This break would
allow rapStudy’s operations to continue at a critical juncture, give all parties affected by this
situation time to meaningfully process, and, most importantly, help team members regain trust
and comfort in our relationships and work environment.

Furthermore, we would like to make it clear that upon the completion of this break, we are not
comfortable with Drew remaining as CEO of rapStudy. Having Drew remain as CEO despite his
actions and poor decision making would not be in the best interest of the company. In tandem,
     Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 29 of 39




we would like to freeze existing conversations related to compensation for the time being, as we
anticipate changes to team structure and delegation of responsibilities.

We appreciate that these requests do not constitute an exhaustive list of all the changes that may
be implemented at rapStudy in response to this situation, nor does it fully articulate the
specifications of Drew’s leave of absence. Instead, we see the points detailed above as being the
most immediate and significant for the advancement of the company by meaningfully moving
this process along.

As stated before, this is undeniably a difficult situation for everyone involved. Our objective is to
ensure rapStudy’s success and we believe this notice is an important step forward for the
company.

Best,
Adrian, Cosimo, Jake and Reza
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 30 of 39




                         EXHIBIT F
5/11/2021         Case 3:21-cv-00602-DNH-MLGmail
                                             Document
                                                 - Security alert2-1     Filed 05/25/21 Page 31 of 39
                                                                 for rapstudyinc@gmail.com



                                                                                  Drew A. Speckman <drewaspeckman@gmail.com>



  Security alert for rapstudyinc@gmail.com
  5 messages

  Google <no-reply@accounts.google.com>                                                                      Tue, May 11, 2021 at 11:30 AM
  To: drewaspeckman@gmail.com




                                 This is a copy of a security alert sent to rapstudyinc@gmail.com.
                                 drewaspeckman@gmail.com is the recovery email for this account. If you
                                 don't recognize this account, disconnect it.




                                          Your password was changed
                                                             rapstudyinc@gmail.com



                           The password for your Google account rapstudyinc@gmail.com was
                           changed. If you didn't change it, you should recover your account.

                                                     You can also see security activity at
                                                 https://myaccount.google.com/notifications




                       You received this email to let you know about important changes to your Google Account and services.
                                 © 2021 Google LLC, 1600 Amphitheatre Parkway, Mountain View, CA 94043, USA




  Google <no-reply@accounts.google.com>                                                                      Tue, May 11, 2021 at 11:31 AM
  To: drewaspeckman@gmail.com




                                 This is a copy of a security alert sent to rapstudyinc@gmail.com.
                                 drewaspeckman@gmail.com is the recovery email for this account. If you
                                 don't recognize this account, disconnect it.




https://mail.google.com/mail/u/3?ik=2f4c333806&view=pt&search=all&permthid=thread-f%3A1699476463686272381&simpl=msg-f%3A1699476463686272381&… 1/4
5/11/2021         Case 3:21-cv-00602-DNH-MLGmail
                                             Document
                                                 - Security alert2-1     Filed 05/25/21 Page 32 of 39
                                                                 for rapstudyinc@gmail.com




                                                 iPhone was signed out
                                                             rapstudyinc@gmail.com



                           If you didn’t sign out on this device, someone else is using your account.
                           Check and secure your account now.



                                                                Check activity


                                                     You can also see security activity at
                                                 https://myaccount.google.com/notifications



                       [Quoted text hidden]




  Google <no-reply@accounts.google.com>                                                                     Tue, May 11, 2021 at 11:31 AM
  To: drewaspeckman@gmail.com




                                 This is a copy of a security alert sent to rapstudyinc@gmail.com.
                                 drewaspeckman@gmail.com is the recovery email for this account. If you
                                 don't recognize this account, disconnect it.




                                Recovery phone was changed for your
                                       linked Google Account
                                                             rapstudyinc@gmail.com



                           The recovery phone for your account was changed. If you didn't change
                           it, you should check what happened.



                                                                Check activity


https://mail.google.com/mail/u/3?ik=2f4c333806&view=pt&search=all&permthid=thread-f%3A1699476463686272381&simpl=msg-f%3A1699476463686272381&… 2/4
5/11/2021           Case 3:21-cv-00602-DNH-MLGmail
                                               Document
                                                   - Security alert2-1     Filed 05/25/21 Page 33 of 39
                                                                   for rapstudyinc@gmail.com


                                                       You can also see security activity at
                                                   https://myaccount.google.com/notifications



                           [Quoted text hidden]




  Google <no-reply@accounts.google.com>                                                                     Tue, May 11, 2021 at 11:31 AM
  To: drewaspeckman@gmail.com




                                     This is a copy of a security alert sent to rapstudyinc@gmail.com.
                                     drewaspeckman@gmail.com is the recovery email for this account.




                                     Recovery email was changed for your
                                           linked Google Account
                                                             rapstudyinc@gmail.com



                               The recovery email for your account was changed. If you didn't change it,
                               you should check what happened.



                                                                Check activity


                                                       You can also see security activity at
                                                   https://myaccount.google.com/notifications



                           [Quoted text hidden]




  Drew A. Speckman <drewaspeckman@gmail.com>                                         Tue, May 11, 2021 at 2:48 PM
  To: Jason Sunshine <jsunshine@pessahgroup.com>, Maurice Pessah <maurice@pessahgroup.com>

    Locked out
    [Quoted text hidden]
    --


https://mail.google.com/mail/u/3?ik=2f4c333806&view=pt&search=all&permthid=thread-f%3A1699476463686272381&simpl=msg-f%3A1699476463686272381&… 3/4
5/11/2021         Case 3:21-cv-00602-DNH-MLGmail
                                             Document
                                                 - Security alert2-1     Filed 05/25/21 Page 34 of 39
                                                                 for rapstudyinc@gmail.com
    Drew
    (203) 540-9722




https://mail.google.com/mail/u/3?ik=2f4c333806&view=pt&search=all&permthid=thread-f%3A1699476463686272381&simpl=msg-f%3A1699476463686272381&… 4/4
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 35 of 39




                        EXHIBIT G
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 36 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 37 of 39
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 38 of 39




                        EXHIBIT H
Case 3:21-cv-00602-DNH-ML Document 2-1 Filed 05/25/21 Page 39 of 39
